Title: To Thomas Jefferson from the Commissioners of the Treasury, 9 May 1786
From: Commissioners of the Treasury
To: Jefferson, Thomas



Sir
Board of Treasury May 9th. 1786.

We are honored with your Letter of the 26th. January last, and are extremely sorry that it is not in our power to transmit to you more agreeable Intelligence concerning the State of the Finances  of this Country than you have probably been used to receive from your Correspondents in America. On the contrary, the Languor, which has long prevailed in the several States on this Object, has rather encreased than diminish’d; notwithstanding every exertion has been made by Congress, and the Officers employed under them to point out to the Government of the several States the dangerous and disgraceful Dilemma to which the Confederacy was reduced; on account of their Non-Compliance with the Recommendations of Congress of the 18th April 1783.
We presume that you have received through the Department of Foreign Affairs, the Resolves of Congress of the 15h. February last, on the present state of the Finances: but lest it may not have come to hand, we do ourselves the honor of enclosing them. When you have perused it, and are further informed, that neither the Legislatures of the States of New York, or Pennsylvania have complied with these Recommendations in such a manner that the Plan can operate, you will be convinced that however sensible we are of the good Effects which would arise from the punctual payment of the Interest due on the Certificates Issued to the Foreign Officers: that it is not immediately in our power to accomplish this object.
The Fact is that we have scarcely the means to defray the ordinary Expences of the Civil Government, or to Remit sufficient Sums to Pay the Salaries and Contingent Expences of the Foreign Ministers: so much so, that if it was not for the Intelligence you have given us of the Monies Paid to Captain John Paul Jones, on Account of Prizes taken by the Squadron under his Command, it would not be possible for us to make Provision for this object for the present Year.
We agree with you that it will be attended with a Saving, and Accomodation to the Public, to permit these Monies to be used for the Expences of the Foreign Ministers in Europe, and to Appropriate an equal Sum for this Object, to be paid to the proper Claimants in America; for which Object we shall be careful to make proper Provision. We have therefore transmitted you an Order on Captain John Paul Jones for the whole Amount of the Monies received by him agreeably to the two Receipts remitted by you to the Minister of Foreign Affairs, amounting to 181,039₶:1s:10d.
You observe in your Letter that Captain Jones was to Remit this Money to the Board, after deducting his own Proportion; but as the Covenants entered into by him with the late Superintendant of Finance (Copy of which you have enclosed) does not mention any  Appropriation to be made by Captain Jones, and as it is not possible for us to ascertain what his Share of right ought to be; We have thought it most advisable to draw the order for the Whole of these Monies, and to leave the Negotiation of this matter to your Arrangement.
You have proposed lodging these Monies with Mr. Grand; but as it is destined for the express and sole object of Paying the Salaries of yourself and the other Ministers in Europe, we think it most advisable to leave it to yourself to place this Fund where you judge best; and have to request that you will take the proper measures for Supplying Mr. Carmichael (and in case of Application the Honble. Mr. Adams) with such Sums on Account of their respective Salaries as the Funds you receive will admit of. We shall give Notice to these Gentlemen of this Arrangement, that they may Act conformably to the Advice they may receive from you.
If our time will possibly admit of it, we shall Answer by this Packet, the Letters we have received from General Du Portail, and the other French Officers on the Subject of the Interest due on their Certificates; but for fear we should be prevented, we request you to Assure these Officers, that we shall not lose sight of making up any Arrearages of Interest due on their Certificates, whenever the state of the Treasury will admit of it; That we are anxious both on their own Account, as well as for the honor of this Country, to Pay with punctuality the Interest due on their Claim against the United States; and that we lament that it is not at present in our power to remit the necessary Funds to Mr. Grand for this Object.
We are Sir with Esteem your Obedt: Humble Servants,

Samuel Osgood
Walter Livingston

